Case 9:19-cv-80730-RS Document 153-6 Entered on FLSD Docket 11/25/2020 Page 1 of 7




                                 EXHIBIT F
       Case
11/25/2020             9:19-cv-80730-RS   Document
                                      County               153-6
                                             Highest Particle Pollution Entered
                                                                        2.5 Readingson   FLSD
                                                                                     - Division    Docket
                                                                                                of Air        11/25/2020
                                                                                                       Resource                Page 2 of 7
                                                                                                                Management - FDEP

                                                                                                                     DEP Home       About DEP   Programs   Contact   Site Map     S




 Programs
   Air Home                      Air Quality Monitoring
   Florida's Air
                                 Highest Readings by Year
   Quality
   Public                                                                            Air Resource Management
   Notices
                          Ad Hoc Reporting
                          Data on this page are updated daily when complete data are received.
 Assistance
   Site Map                                                         It is important to note that the ozone monitoring data less than three
   Glossary                                                        months old viewed on this website have generally not been verified and
   (EPA)                                                           checked for quality assurance in accordance with federal requirements.
   Contact Us

                          More Details about: Fort Lauderdale Near Road
                          Ad Hoc Reporting
  Unless indicated,                                                                       AQS # L011-0035
 documents on this
 Web site are Adobe                                                                  Fort Lauderdale Near Road
  Acrobat files, and
   require the free

                                                                     10 Highest Daily Averages for Year 2018
  reader software.




                                                                                                 PM 2.5 Averages

                                                                    PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                                Date                                             Daily Average


                                                JUL-5                                                  29
                                                JUL-4                                                 25.1
                                                AUG-8                                                 23.2
                                                AUG-9                                                 21.1
                                                JUL-6                                                 19.4
                                               JUL-26                                                 19.4
                                               SEP-25                                                 18.2
                                               MAR-20                                                 18.1
                                               JUL-17                                                 17.9
                                               JUL-25                                                 17.2




                                                                     10 Highest Daily Averages for Year 2017


                                                                                                 PM 2.5 Averages

                                                                    PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                                Date                                             Daily Average


                                               OCT-22                                                 28.9
                                               MAY-29                                                 27.1
                                               SEP-30                                                 24.8
                                               JUL-22                                                 23.8
                                               MAY-25                                                 22.6
                                               SEP-20                                                 22.2
                                                AUG-3                                                 22.1
                                                APR-6                                                 20.9
                                                AUG-4                                                 20.5
                                               DEC-15                                                 20.4




                                                                     10 Highest Daily Averages for Year 2016


                                                                                                 PM 2.5 Averages

                                                                    PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                                Date                                             Daily Average


                                               NOV-11                                                 20.3
                                               NOV-17                                                 20.3
                                                JUL-5                                                 20.1
                                                JUN-6                                                  20
                                                AUG-2                                                 18.7
                                               NOV-12                                                 18.4


https://fldep.dep.state.fl.us/air/flaqs/HighReport.asp                                                                                                                          1/6
       Case
11/25/2020       9:19-cv-80730-RS   Document
                                County               153-6
                                       Highest Particle Pollution Entered
                                                                  2.5 Readingson   FLSD
                                                                               - Division    Docket
                                                                                          of Air        11/25/2020
                                                                                                 Resource                Page 3 of 7
                                                                                                          Management - FDEP
                                          AUG-1                                                18.1
                                           JUL-4                                               17.8
                                          SEP-1                                                17.3
                                          DEC-8                                                16.2




                                                                 10 Highest Daily Averages for Year 2015


                                                                                         PM 2.5 Averages

                                                                 PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                           Date                                           Daily Average


                                           JUL-1                                                 *
                                           JUL-2                                                 *
                                           JUL-3                                                 *
                                           JUL-4                                                 *
                                           JUL-5                                                 *
                                           JUL-6                                                 *
                                           JUL-7                                                 *
                                           JUL-8                                                 *
                                           JUL-9                                                 *
                                          JUL-10                                                 *




                                                                 10 Highest Daily Averages for Year 2014


                                                                                         PM 2.5 Averages

                                                                 PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                                                            This site did not monitor PM 2.5 during 2014


                                                                                                                                     Federal Air Quality Standard
                                                                                                                                                       Go To Top


                     More Details about: Laurel Oak Elementary
                     Ad Hoc Reporting
                                                                                     AQS # E021-0004
                                                                                   Laurel Oak Elementary


                                                                 10 Highest Daily Averages for Year 2018


                                                                                         PM 2.5 Averages

                                                                 PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                           Date                                           Daily Average


                                          MAY-12                                               22.2
                                          JAN-1                                                21.8
                                          JUL-22                                               21.2
                                          MAR-25                                               20.7
                                          AUG-9                                                 20
                                          MAR-19                                               18.3
                                          JUL-21                                               17.6
                                          AUG-10                                               17.4
                                          MAR-29                                               16.9
                                           JUL-8                                               16.3




                                                                 10 Highest Daily Averages for Year 2017


                                                                                         PM 2.5 Averages

                                                                 PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                           Date                                           Daily Average


                                          MAY-20                                               20.2
                                          AUG-4                                                19.3
                                          AUG-3                                                16.2
                                          FEB-18                                               16.1
                                          APR-5                                                16.1
                                          APR-4                                                15.7


https://fldep.dep.state.fl.us/air/flaqs/HighReport.asp                                                                                                          2/6
       Case
11/25/2020       9:19-cv-80730-RS   Document
                                County               153-6
                                       Highest Particle Pollution Entered
                                                                  2.5 Readingson   FLSD
                                                                               - Division    Docket
                                                                                          of Air        11/25/2020
                                                                                                 Resource                Page 4 of 7
                                                                                                          Management - FDEP
                                          APR-22                                              15.3
                                          MAR-10                                              15.2
                                          DEC-31                                              15.2
                                          APR-16                                              14.6




                                                                10 Highest Daily Averages for Year 2016


                                                                                        PM 2.5 Averages

                                                                PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                           Date                                          Daily Average


                                          JUN-6                                               18.1
                                          NOV-17                                              17.2
                                           JUL-6                                              16.4
                                          JUN-5                                               15.6
                                          NOV-12                                              15.6
                                          NOV-19                                              15.4
                                          SEP-1                                               15.2
                                          NOV-18                                              15.2
                                          NOV-15                                              14.7
                                          APR-2                                               13.9




                                                                10 Highest Daily Averages for Year 2015


                                                                                        PM 2.5 Averages

                                                                PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                           Date                                          Daily Average


                                          APR-26                                               23
                                           JUL-1                                              19.7
                                          MAY-19                                              19.4
                                          AUG-5                                               18.9
                                          AUG-3                                               18.6
                                          APR-27                                              17.7
                                           JUL-2                                              17.4
                                          AUG-1                                               17.2
                                          AUG-2                                                17
                                          AUG-6                                                17




                                                                10 Highest Daily Averages for Year 2014


                                                                                        PM 2.5 Averages

                                                                PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                           Date                                          Daily Average


                                          JUN-23                                              24.3
                                          AUG-18                                              23.4
                                          JUN-24                                              20.6
                                          JUN-21                                              19.8
                                           JUL-2                                              19.3
                                          JUN-22                                               19
                                          AUG-19                                              18.9
                                          JUN-26                                              18.4
                                          AUG-17                                              18.2
                                          JUN-25                                              16.6


                                                                                                                                    Federal Air Quality Standard
                                                                                                                                                      Go To Top


                     More Details about: Winkler Pump Station
                     Ad Hoc Reporting
                                                                                    AQS # E071-0005
                                                                                   Winkler Pump Station


                                                                10 Highest Daily Averages for Year 2018



https://fldep.dep.state.fl.us/air/flaqs/HighReport.asp                                                                                                         3/6
       Case
11/25/2020       9:19-cv-80730-RS   Document
                                County               153-6
                                       Highest Particle Pollution Entered
                                                                  2.5 Readingson   FLSD
                                                                               - Division    Docket
                                                                                          of Air        11/25/2020
                                                                                                 Resource                Page 5 of 7
                                                                                                          Management - FDEP
                                                                                 PM 2.5 Averages

                                                         PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                           Date                                   Daily Average


                                          APR-18                                       37.4
                                          MAY-12                                       23.5
                                          JAN-18                                        18
                                          APR-21                                       17.8
                                           JUL-22                                      17.1
                                          APR-29                                       15.7
                                          MAR-10                                       15.4
                                          APR-30                                       15.4
                                          APR-19                                       15.4
                                           MAY-5                                       15.3




                                                         10 Highest Daily Averages for Year 2017


                                                                                 PM 2.5 Averages

                                                         PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                           Date                                   Daily Average


                                          NOV-18                                        17
                                          OCT-22                                       15.1
                                          OCT-23                                       12.7
                                          AUG-29                                       10.6
                                          AUG-30                                        10
                                          NOV-27                                        9.5
                                          NOV-17                                        9.4
                                          AUG-21                                        9.3
                                          NOV-16                                        9.1
                                          NOV-25                                         9




                                                         10 Highest Daily Averages for Year 2016


                                                                                 PM 2.5 Averages

                                                         PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                                                    This site did not monitor PM 2.5 during 2016




                                                         10 Highest Daily Averages for Year 2015


                                                                                 PM 2.5 Averages

                                                         PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                                                    This site did not monitor PM 2.5 during 2015




                                                         10 Highest Daily Averages for Year 2014


                                                                                 PM 2.5 Averages

                                                         PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                                                    This site did not monitor PM 2.5 during 2014


                                                                                                                             Federal Air Quality Standard
                                                                                                                                               Go To Top


                     More Details about: Stuart
                     Ad Hoc Reporting
                                                                              AQS # F085-0007
                                                                                   Stuart


                                                         10 Highest Daily Averages for Year 2018


                                                                                 PM 2.5 Averages

                                                         PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)

https://fldep.dep.state.fl.us/air/flaqs/HighReport.asp                                                                                                  4/6
       Case
11/25/2020       9:19-cv-80730-RS   Document
                                County               153-6
                                       Highest Particle Pollution Entered
                                                                  2.5 Readingson   FLSD
                                                                               - Division    Docket
                                                                                          of Air        11/25/2020
                                                                                                 Resource                Page 6 of 7
                                                                                                          Management - FDEP
                                          Date                                    Daily Average


                                         MAR-20                                         19
                                         AUG-8                                         17.5
                                         JAN-1                                         16.9
                                         JUL-26                                        16.8
                                          JUL-5                                        15.9
                                         MAR-25                                        15.8
                                          JUL-4                                        15.3
                                         MAR-15                                         15
                                          JUL-6                                        14.9
                                         AUG-9                                         14.8




                                                         10 Highest Daily Averages for Year 2017


                                                                                 PM 2.5 Averages

                                                         PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                          Date                                    Daily Average


                                         OCT-22                                        29.2
                                         OCT-23                                        24.3
                                         AUG-4                                         21.7
                                         MAY-20                                         19
                                         MAY-19                                        18.7
                                         SEP-30                                        16.5
                                         MAY-30                                         16
                                         AUG-3                                         15.7
                                         OCT-1                                         15.7
                                         MAY-29                                        15.6




                                                         10 Highest Daily Averages for Year 2016


                                                                                 PM 2.5 Averages

                                                         PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                          Date                                    Daily Average


                                         NOV-19                                        16.7
                                         NOV-12                                        16.5
                                          JUL-5                                        15.2
                                          JUL-4                                        15.1
                                         JUN-6                                         14.8
                                         AUG-1                                         14.6
                                         SEP-1                                         14.5
                                         NOV-17                                        14.5
                                         AUG-2                                         14.3
                                         NOV-16                                         14




                                                         10 Highest Daily Averages for Year 2015


                                                                                 PM 2.5 Averages

                                                         PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                          Date                                    Daily Average


                                         MAY-10                                        23.5
                                         JUN-27                                        21.8
                                         APR-26                                        20.6
                                         MAR-20                                        20.4
                                          JUL-2                                        18.4
                                         FEB-19                                        18.2
                                          JUL-1                                         18
                                         AUG-6                                         17.1
                                         MAR-21                                        16.7
                                          JUL-8                                        16.5




                                                         10 Highest Daily Averages for Year 2014

https://fldep.dep.state.fl.us/air/flaqs/HighReport.asp                                                                                 5/6
       Case
11/25/2020               9:19-cv-80730-RS   Document
                                        County               153-6
                                               Highest Particle Pollution Entered
                                                                          2.5 Readingson   FLSD
                                                                                       - Division    Docket
                                                                                                  of Air        11/25/2020
                                                                                                         Resource                Page 7 of 7
                                                                                                                  Management - FDEP


                                                                                                           PM 2.5 Averages

                                                                          PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                                       Date                                                 Daily Average


                                                      JUN-24                                                       26.4
                                                      AUG-18                                                       25.9
                                                      AUG-19                                                       21.7
                                                      AUG-17                                                       19.4
                                                      AUG-31                                                       18.7
                                                       JUN-9                                                       17.9
                                                      JUN-25                                                       16.8
                                                      MAY-23                                                       16.7
                                                       JUL-3                                                       15.7
                                                      AUG-30                                                       15.1


                                                                                                                                                                              Federal Air Quality Standard
                                                                                                                                                                                                Go To Top
                             Last updated: March 02, 2017



    FDEP Accessibility                                         2600 Blair Stone Road, M.S. 5500   Tallahassee, Florida 32399-2400 850-717-9000 (phone) / 850-717-9001 (fax)
    Policy Statement                                                                              Accessibility Statement Privacy Statement
      Copyright
    copyright symbol

 2017 State of Florida
     Disclaimer                                                                          DEP Home | About DEP | Contact Us | Search | Site Map
  Privacy Statement




https://fldep.dep.state.fl.us/air/flaqs/HighReport.asp                                                                                                                                                   6/6
